Whiteieud, C. J.,
• delivered the following specially concurring opinion:
I wish to add just one other view which, as it seems to me, greatly strengthens our conclusion as announced in the opinion in chief. That view is that the opposite construction practically nullifies the primary election law. If the courts have jurisdiction to hear a mandamus to compel the county executive committee to reconvéne and recanvass the returns, in the case, *887not only of election cases, but of a simple primary nomination, then it must result that an appeal could lie to this court, and on' reversal there could be another trial below, and a second appeal to this court, and so on. Only three weeks are allowed between the two primary elections, and when the other particulars, as to within what short time this canvass is to be made and the result declared by the executive committee, are considered, it must be perfectly obvious that the day for electing the officer will long have passed before there shall have been, on the opposite view, a mere declaration of who the nominee is. The scheme of the legislature in this matter seems to have been to repose confidence somewhere as to the honesty and purity of nominating primaries, and to repose that confidence in the executive committees of the counties, districts, and state. It was assumed that responsibility to the party would be enough to secure common honesty and common fairness on the part of the various election officers, and of the executive committees of the counties, districts, and state. A violation, on the part of any of these officers, of any of the provisions of the primary election law, subjects them to punishment as provided by that law; but there is no provision in the primary election law, since the repeal by the legislature of 1906, of sec. 14, ch. 66, p. 110, of the Laws 1902, for an appeal to the courts to correct any of the evils upon the nominating primaries.